                      Case 3:21-mj-03084-KAR Document 2 Filed 04/15/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                         for the
                                                         District of
                                                     __________      Massachusetts
                                                                  District of __________

                  United States of America                                   )
                             v.                                              )
                    DUSHKO VULCHEV                                           )        Case No. 21-MJ-3084-KAR
                                                                             )
                                                                             )
                                                                             )
                           Defendant(s)


                                                          CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           December 13, 15, and 28, 2020                  in the county of                     Hampden            in the
                       District of          Massachusetts               , the defendant(s) violated:

            Code Section                                                                 Offense Description
18 U.S.C. Sections 247(c), (d)(3)                  Damage to Religious Property

18 U.S.C. Section 844(h)(1)                        Use of Fire to Commit a Federal Felony




         This criminal complaint is based on these facts:
See attached affidavit of Special Agent Casey Anderson, Federal Bureau of Investigation




         ✔ Continued on the attached sheet.
         u


                                                                                                              /s/ Casey Anderson
         Signed electronically with authorization from                                                       Complainant’s signature
         FBI Special Agent Casey Anderson on April 15, 2021.
                                                                                                  Casey Anderson, Special Agent, FBI
                                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             04/15/2021                                                                             /s/ Katherine A. Robertson
                                                                                                                 Judge’s signature

City and state:                           Springfield, MA                                  Katherine A. Robertson, U.S. Magistrate Judge
                                                                                                              Printed name and title


                           Signed electronically with authorization from Katherine A. Robertson, U.S. Magistrate Judge on April 15, 2021.
